Citation Nr: 0946402	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  09-40 687	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Eligibility Center in Winston-
Salem North Carolina 


THE ISSUE

Entitlement to home loan benefits.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel











INTRODUCTION

The Veteran had active service from March 1969 to April 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Eligibility Center in 
Winston-Salem North Carolina (hereafter referred to as the 
agency of original jurisdiction or AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the 
appellant if further action is required.


REMAND

In substantive appeal statements dated in October 2009, the 
Veteran requested hearing before a Member of the Board both 
at the AOJ.  That hearing request remains outstanding.  

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the AOJ level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The AOJ should add the Veteran's name to 
the schedule of hearings to be conducted 
at the AOJ before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


